Lynch, J.
(dissenting, with whom Abrams, J., joins). Today, the court concludes that G. L. c. 148, § 261, requires automatic sprinklers in the plaintiff’s townhouses, although the provisions of the State building code would lead to the conclusion that such sprinklers are not required. As a result these self-contained structures, which have enhanced safety features of fire walls and individual exits, must have sprinklers, while similar units without fire walls and individual exits need only sprinklers.
The court is led to its result because it concludes the plaintiff’s individual units are not “buildings” within the meaning of § 261. I see no need to reach this result, which the Legislature could not have intended. Section 261 contains no definition of the critical term, so we must look elsewhere to give meaning to the statutory enactment. The court looks to the “ordinary meaning” of the term while I would look to the context within which it is used, the purpose served, and the problem to be remedied. See Sterilite Corp. v. Continental Cas. Co., 397 Mass. 837, 839 (1986); Oxford v. Oxford Water Co., 391 Mass. 581, 587-588 (1984). In applying this test I am led to the conclusion that the out-of-context meaning of the term “building” should not control when the State building code meaning has direct application to the problem at hand and produces a result more in keeping with reasonable safety concerns.
When the Legislature enacts a comprehensive scheme of legislation, it is appropriate to look to the administrative *77agency which must give effect to the statute for understanding.1 See First Fed. Sav. & Loan Ass’n v. State Tax Comm’n, 372 Mass. 478, 485 (1977); Board of Educ. v. Assessor of Worcester, 368 Mass. 511, 515-516 (1975). “[T]he consistent interpretation of a statute, since its enactment, by the agency charged with the administration of the law is entitled to consideration.” First Fed. Sav. & Loan Ass’n v. State Tax Comm’n, supra. General Laws c. 148, § 261, inserted by St. 1989, c. 642, is part of a comprehensive statutory scheme designed to promote fire safety. 1010 Memorial Drive Tenants Corp. v. Fire Chief of Cambridge, 424 Mass. 661, 663 (1997). The State building inspector, the agency charged with the responsibility for implementing the statutory requirements in this area, adopts the interpretation of the statute that I espouse.
Furthermore, the Legislature looks to the State building code to give effect to the broad provisions in fire prevention statutes, including G. L. c. 148, § 261. When the statute was promulgated, the building code, 780 Code Mass. Regs. § 201.3 (1988), defined the word “building” as follows:
“A structure enclosed within exterior walls or firewalls, built, erected and framed of a combination of any materials, whether portable or fixed, having a roof, to form a structure for the shelter of persons, animals or property . . .” (emphasis added).2
*78The fire resistant construction section of the building code, 780 Code Mass. Regs. § 910.3 (1992), considers multiple single-family dwellings as separate buildings:
“Single-family dwelling units . . . located above or adjacent to other single-family dwelling units . . . shall be considered as one building ... for the purpose of determining the applicable provisions of this code, provided each unit is completely separated from the adjacent dwelling unit(s) by fire separation wall(s) and floor/ceiling assemblies of not less than 1-hour fireresistance rated construction and each unit has independent means of egress.”
In my view there is nothing in § 261 that requires us to ignore the precise requirements of the building code. Section 261 specifically requires that buildings be equipped with sprinklers “in accordance with the provisions of the state building code.” The Legislature is assumed to know the building code’s definition of the word “building.” “The literal meaning of a general term in an enactment must be limited so as not to include matters that, although within the letter of the enactment, do not fairly come within its spirit and intent.” Oxford v. Oxford Water Co., supra at 592, and cases cited. The court avoids incorporating the building code’s definition into § 261 by a formulaic reading of the statute, and by concluding that the interpretation of the statute I espouse is awkward. See ante at 74. I would choose an awkward reading of the statute over an awkward result.
As the court notes, ante at 73, under the building code, multifamily dwellings with separate entrances and fire separation walls are considered single-family units that do not require sprinklers. See 780 Code Mass. Regs. § 910.3 (1992). Fire separation walls are designed to prevent the spread of fire. Separate egresses reduce the risk that residents will be trapped in the event of a fire elsewhere in the complex. In recognition of the greater safety provided by these features the building code does not require automated sprinkler systems in single-family units. In my opinion neither does § 261.
I therefore respectfully dissent.

“The rulemaking authority of modem administrative agencies has become the indispensable means by which legislative mandates are translated into effective governmental regulation. The very essence of the modem administrative agency lies in the recognition that legislatures are often unable or unwilling to provide detailed regulation of essential areas of governmental concern. Through the use of enabling or organic acts involving the delegation of rule-making power to administrative agencies or officials, the legislature is able to provide such agencies or officials with the authority needed to prescribe in great detail the terms and conditions under which regulated activity will proceed.” A. Celia, Administrative Law and Practice § 721 (1986).


The 1997 edition of the State building code defines the word “building” as follows:
“A structure enclosed within exterior walls or firewalls, built, erected and framed of a combination of any materials, whether portable or fixed having a roof, to form a structure for the shelter of persons, animals, or property. . . . For application of 780 CMR, each por*78tion of a building which is completely separated from other portions by fire walls complying with 780 CMR 707.0 shall be considered as a separate building.” 780 Code Mass. Regs. § 202 (1997).